DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.
Regarding new claims:
Applicant has included terms “boundary”, and “open channel”, which are not previously disclosed in the specification.  Examiner notes that “outline member” and “open space” have been previously used by applicant; if applicant intends that these terms are equivalent, examiner suggests utilizing the disclosed terms.  Examiner notes that 112a rejections are included.  Further, applicant claims “outline member surrounding at least one open section”, which examiner notes that each outline member surrounds exactly ONE open section, according to applicant’s figures.  Examiner notes that this phrase confuses the scope of “outline member”.  
Examiner thanks applicant for the removal of the term “hollow”.  

Regarding the art: 
1- Applicant asserts “Zeuner does not have any decorative links (letters or otherwise) in the shape of an alphanumeric character”.  This argument has been previously presented and responded to.  Applicant asserts “small round holes do not meet this recitation”.  Examiner notes that the only change to Zeuner is the shape of the “small round holes” to elongate in the manner taught by Delish beads, or Rosenberg.  Examiner notes that figure 5 of Bitton, Michaelson, Sassy letter links, and Delish beads, all disclose a hollow shape having a uniform size of the material leftover in the shape with an expanded hole.  This concept is old and well known in the art, and expanding the size of the holes that exist in Zeuner to create an “outline” having the uniformity known in Bitton, Michaelson, Sassy letter links, and Delish Beads, is not considered patentably distinct. 
2- Applicant asserts Delish beads, applicant asserts that the decorative links in Delish beads are not alphanumeric shaped.  This argument was previously presented and answered.  Applicant asserts the “cute shapes” of Delish do not “possess a boundary surrounding open channel(s)”.  Examiner notes that the open space within the boundary piece is open, as shown in the drawings.  This is how the cute shapes are attached to the chain.  
3- Applicant asserts there are no decorative links; examiner contends the hearts are the “decorative links”.  The hole within the heart, which allows the chain to be attached, is the “open space”/”open channel”.  Applicant asserts that Colpo is not an alphanumeric character; examiner notes that Zeuner is alphanumeric.  
4- Applicant asserts the holes/channels of Zeuner are not a “uniform width”.  Examiner notes that the diameter of the existing holes are “uniform”.  Further, examiner notes that the letters themselves are uniform width, and therefore widening the opening to result in an outline member of uniform width as taught in Delish, would result in a uniform width of the opening taught in Zeuner.  
5- Applicant argues the functional language taught in Colpo is not relevant, since the structure of the claimed jewelry is different.  Examiner contends that the Colpo reference teaches that applicant’s desired function is old and well known in the art.  Further, Colpo is no longer used in the rejection.  





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 57-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the claims 57 and 73, and their dependents, Applicant claims “boundary”, but does not disclose what the boundary is in the specification.  Examiner believes “boundary” to be an exterior surface of the alphanumeric character.  
Regarding the claims 57 and 73, and their dependents, Applicant claims “open channel”, but does not disclose what the “open channel” is in the specification.  Examiner notes that applicant does not show or disclose “channel”, but only discloses the open area within the outline member.  
Regarding the claims 57 and 73, and their dependents, Applicant claims “outline member surrounding at least one open section that forms an open channel”.  Examiner notes that applicant does not show or disclose the outline member surrounding MORE than one open section.  Further, this phrase confuses the scope of “open section” and “open channel”.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-68, 72, 73, 76,  are rejected under 35 U.S.C. 103 as being unpatentable over D706666 Zeuner in view of Delish Beads, alternatively in view of 1069581 Rosenberg.
Regarding claim 57, Zeuner discloses a jewelry chain comprising: 
a plurality of connecting links (indicated below), wherein each connecting link is a closed loop and made in the form of a wire or thin strip of a precious metal; 

    PNG
    media_image1.png
    685
    479
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    630
    187
    media_image2.png
    Greyscale
a plurality of decorative links (letters) each of an alphanumeric character (letters) having a boundary (exterior surface) of an outline member made from precious metal, with the outline member surrounding at least one open section (through hole for the connecting link) that forms an open channel within the alphanumeric character, wherein each open channel/through hole has a uniform width and extends completely within the outline member (material of the letter) such that the boundary therein defines the shape of the alphanumeric character;  
wherein the plurality of decorative links is arranged to form an identifiable sequence (word “love”), and
wherein at least one connecting link connects two adjacent decorative links (Zeuner shows two connecting links and a chain between adjacent decorative links) by extending into the channel/through hole of the open section and around the metal of the decorative link, such that the at least one connecting link can travel along and within the boundary of the outline member.  
Zeuner discloses alphanumeric characters, having open channels within the material of the alphanumeric character, but does not show that the open channel is elongated to extend completely within the outline member.  Zeuner does disclose that the material of the decorative link is uniform width, but does not show that the opening is sized such that the material of the decorative link can be formed from wire/strip.

    PNG
    media_image3.png
    371
    526
    media_image3.png
    Greyscale
Delish beads discloses a plurality of connecting links (round links with outline member of a circle), a plurality of decorative links have a shape that is not a circle, the decorative links having a boundary of an outline member (plastic material) surrounding at least one open section (hole within the link) that forms an open channel within the decorative link, wherein the open channel is sized to fit within the constant width outline member, in the shape of the outline member, and extends to completely fit within the outline member such that the boundary and open channels therein define the shape of the decorative link; at least one connecting link connects two adjacent decorative links by extending into the channel of the open sections and around the wire/strip of material (plastic), such that the at least one connecting link can travel along and within the boundary of the outline member of the decorative link, allowing the decorative link to assume multiple orientations with respect to the wearer of the jewelry chain.  
Obviousness statement for Zeuner in view of Delish beads:
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the size of the through holes of Zeuner in order to create the aesthetic and function of an “outline member” as taught in Delish Beads.  Examiner contends that by altering the size of the through hole of Zeuner to mimic the size and shape of the outline of Zeuner, as taught in Delish beads, is done for aesthetic purposes.  See MPEP 2144.04 (I).  Examiner notes that making the through holes of the decorative links of Zeuner larger does not affect the ability of the links of Zeuner to make a chain as disclosed; examiner contends that the modified decorative links of Zeuner still attach as disclosed, only with a larger through hole.  
Examiner notes that the modification for aesthetic purposes, as described above, performs the functional limitations as claimed by applicant.  Examiner notes that Delish Beads discloses the structure AND function, and that by applying the through holes that mimic the shape of the outline boundary as known in Delish beads, the capability of the large through holes of Delish Beads is then imparted on Zeuner.  By having large through holes the size and shape of the decorative link, as taught by Delish Beads in the device of Zeuner, the capability of the large through holes is now known in the modified Zeuner. 

    PNG
    media_image4.png
    247
    460
    media_image4.png
    Greyscale
Rosenberg discloses a decorative jewelry link, having a boundary (exterior edge) of an outline member made from a continuous wire or thin strip of precious metal (jewelry device), with the outline member (exterior surface) surrounding at least one open section (examiner assumes this refers to the use of the open spaces of the lower case letters having open spaces, like “e” and “o”), the channel is elongated, has a uniform width, and extends completely within the outline member such that the boundary and open channels therein define a shape of the decorative link.  
Obviousness statement Zeuner in view of Rosenberg:
It would have been obvious to one of ordinary skill in the art before the effective filing date to enlarge the openings of Zeuner’s letters “o” and “e” in the manner taught by Rosenberg, as this requires a change in structure to maintain the open space within the “o” and the “e” which is required in Zeuner.  Examiner contends that the structure of the open channel is old and well known in the art, and shows that the structure is aesthetically desired, and is capable of applying to all letters used in Zeuner.  Examiner contends that by altering the size of the through hole of Zeuner to mimic the size and shape of the outline of Zeuner, as taught in Rosenberg, is done for aesthetic purposes.  See MPEP 2144.04 (I).  Examiner notes that making the through holes of the decorative links of Zeuner larger does not affect the ability of the links of Zeuner to make a chain as disclosed; examiner contends that the modified decorative links of Zeuner still attach as disclosed, only with a larger through hole.  

Regarding claim 58, Zeuner as modified discloses the chain of claim 57, wherein the connecting links are round/ovular (figure 4) and each has a width that is essentially the same as that of each open section of the alphanumeric character, wherein the connecting links connected to the first and last decorative links on each end of the chain are connected to additional connective links or to a conventional clasp.  Zeuner discloses the use of multiple connective links between decorative links, as well as a clasp.  

Regarding claim 59, Zeuner as modified discloses the chain of claim 58 wherein each of the connecting links has a width that is essentially the same as that of the open section (as shown in Delish Beads and/or Rosenberg).

Regarding claims 60 and 61, Zeuner as modified discloses the jewelry chain of claim 57 wherein the outline of the alphanumeric character is made of a continuous outline member and has no internal supports (“l” and “v” of Zeuner).

Regarding claims 62 and 63, Zeuner as modified discloses the jewelry chain of claim 57 wherein the outline of the alphanumeric character is made of a plurality of outline members (for “o” and “e” of Zeuner, in the manner taught by Rosenberg).

Regarding claim 64, Zeuner as modified discloses the jewelry chain of claim 57 which includes a plurality of alphanumeric characters which are letters.

Regarding claim 65, Zeuner as modified discloses the jewelry chain of claim 57 which includes a plurality of alphanumeric characters which are numbers (“one”, or lower case l).

Regarding claim 66, Zeuner as modified discloses the jewelry chain of claim 57 which includes a plurality of alphanumeric characters one or more of which are letters (O, V, E) and one or more of which are numbers (1).

Regarding claim 67, Zeuner as modified discloses the jewelry chain of claim 57 which is configured as a necklace.

Regarding claim 68, Zeuner as modified discloses the jewelry chain of claim 57, which includes a clasp for closure (Zeuner figure 1).

Regarding claim 72, Zeuner as modified discloses the chains of claim 57, but does not disclose the metal being “gold, silver, platinum, palladium, or one of their alloys”.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Regarding claim 73, applicant claims “at least one connecting link” instead of “a plurality of connecting links” from claim 57; omits the requirement of an “identifiable sequence” from claim 57; and the “at least one connecting link” connects to “at least one decorative link” rather than two decorative links in claim 57.  Examiner notes that claim 73 includes less structure than claim 57; claim 73 is shown by claim 57 as rejected twice above.

Regarding claim 76, please see claim 72, above.  


Claims 69-71, 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Zeuner as modified by Delish beads or Rosenberg as applied to claim 57 above, and further in view of 758848 Pejchar.
Regarding claims 69 and 74, Zeuner as modified discloses the jewelry chain of claims 57 and 73, which is a chain capable of being used in other places where decorative chains are used.  However, Zeuner as modified does not disclose “earring” and “post”.  
Pejchar discloses an earring with a post a, the post a being attached to a decorative article as well as a clasp b, also attached to a chain with a decorative article on the chain.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the chain of Zeuner to a post as known in Pejchar in order to wear the initials, name, or insignia, in a different but known manner.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I). 

Regarding claim 70, Zeuner as modified discloses the jewelry chain of claim 69 wherein the first alphanumeric character includes the post (taught by Pejchar, because the post is inserted through the loop of the letter).

Regarding claims 71 and 75, Zeuner as modified discloses the jewelry chain of claims 69 and 74 wherein the alphanumeric character furthest from the post has only one connecting link.  Examiner notes that the chain ornament of Pejchar ends with an ornamental piece that has only one link to dangle it from the rest of the chain.  Therefore, when used in the manner of Pejchar, the chain of Zeuner does not need the last link after the bottom letter.  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677


/EMILY M MORGAN/Primary Examiner, Art Unit 3677